Order entered May 16, 2016




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-00486-CV

                     CROSSROADS FINANCIAL, LLC, Appellant

                                           V.

                         A.D.I.M. GLOBAL CO. LTD, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-14416

                                       ORDER
       We DENY appellant’s April 26, 2016 motion to stay discovery and other proceedings

pending appeal.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE